ORDER
PER CURIAM.
Plaintiffs appeal the circuit court’s denial of their motion nunc pro tunc and their motion for Rehearing or to Alter or Amend Judgment. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).